DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-6, filed October 31, 2019, are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US4923074 in view of Collins (GB2565109A).
Regarding claim 1, Johnston discloses an inflatable gate seal assembly (Figs. 8-9) being configured to seal a gate (30; Fig. 1) of a dump box (A; Fig. 1, Col. 3 lines 45-47) on a dump truck (Col. 4 lines 56-68) when the gate is closed for inhibiting debris from exiting the dump box, said assembly comprising:  a dump box (A; Fig. 1, Col. 3 lines 45-47) being mountable on a dump truck (Col. 4 lines 56-68 and Col. 8 lines 63-68) for carrying and dumping a load; a gate (30; Fig. 1) being hingedly coupled to said dump box, said gate closing said dump box when said gate is positioned in a closed position (Fig. 4), said gate opening said dump box when said gate is in an open position (Fig. 2); a conduit (58; Fig. 8, Col. 8 lines 63-68) being integrated into said dump box, said conduit being fluidly coupled to an air compressor (56; Fig. 1, Col. 8 lines 63-68) of the dump truck wherein said conduit is configured to receive compressed air from the air compressor; a control attached to the air compressor on the outside of the vehicle (56; Fig. 1, Col 4 lines 62-64) which is accessible to the drive on the outside of the vehicle, said control actuating the air compressor to release compressed air into said conduit when said control is put into an on condition (Fig. 8, Col. 4 lines 56-66), said control inhibiting the air compressor from releasing compressed air into said conduit when said control is put into an off condition, said control facilitating air to escape said conduit when said control is put in said off condition (Fig. 7, Col. 4 lines 66-68); and a balloon (20; Figs. 2 and 8) being coupled to said dump box (Figs. 7-9, Col. lines 37-43), said balloon being in fluid communication with said conduit said balloon being inflated when said control is put in said on condition, (Col. 4 lines 56-68), said balloon engaging said gate when said balloon is inflated and said gate is in said closed position wherein said balloon is configured to inhibit debris from passing between said dump box and said gate (Fig. 8; Col. 5 lines 12-38), said balloon being deflated when said control is put into said off condition (Fig. 7, Col. 4 lines 43-47).  
However, Johnston is silent to a control being positioned inside the cab of the vehicle.
Regarding claim 1, Collins teaches a control (81; Fig. 11) being positioned in a cab (Fig. 2)  of the vehicle (1; Fig. 2) wherein said control (20; Fig. 2 and 11) is configured to be accessible to a driver (Page 17 lines 21-27), said control being in electrical communication with the air compressor (32; Fig. 6, Page 21 lines 5-12), said control actuating the air compressor to release compressed air into said conduit when said control is put into an on condition (Page 11 lines 21-34 and Page 12 lines 1-5), said control inhibiting the air compressor from releasing compressed air into said conduit when said control is put into an off condition, said control facilitating air to escape said conduit when said control is put in said off condition (Page 12 lines 8-15).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the inflatable gate seal assembly of Johnston by adding controls positioned inside the cab of the dump truck and configured to communicate with the air compressor as taught by Collins.  Doing so, allows the ability to selectively create a seal that restricts the ingress of water or other foreign matter into the interior (box) (Page 2 lines 26-27).
Regarding claim 2, Johnston in view of Collins discloses the assembly according to claim 1, and wherein said dump box has a rear edge (38; Fig. 2) defining an opening (14; Fig. 2) into said dump box, said rear edge having a channel (defined by flanges 16, 18; Figs. 2, 7-8) being integrated therein, said channel extending around an entire perimeter of said opening (Fig. 2) defined by said rear edge, said channel having a bounding surface, said bounding surface being concavely arcuate with respect to said rear edge (Fig. 2).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  Therefore,  the phrase “being integrated therein” is interpreted as “joined or attached” (the basic definition or plain and ordinary meaning for “integrated” by those of ordinary skill in the art). 
Regarding claim 3, Johnston in view of Collins discloses the assembly according to claim 2, wherein said gate has a first surface (12; Fig. 2), said first surface (30; Fig. 5) abutting said rear edge (Fig. 4) of said dump box when said gate is in said closed position (Fig. 4), said first surface being spaced from said rear edge when said gate is in said open position (Johnston - Fig. 2; and this can also be found in Collins at Figs. 4-8).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Collins and further in view of Hindman (US20150068686A1).
Regarding claim 4, Johnston in view of Collins discloses the assembly according to claim 2 and wherein said conduit has a first end (56; Fig.1) and a second end (58; Figs. 7-9), said first end being fluidly coupled to an outlet of the air compressor (Fig. 1).
However, Johnston in view of Collins is silent wherein  a second end of the conduit is positioned in said channel.
In claim 4, Hindman teaches the conduit (30; Figs. 2-3, 6) being positioned around perimeter of doorway seal track (20; Figs. 2 and 4, Paragraph 31).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the positioning of the conduit of Johnston in view of Collins by positioning around the perimeter of the doorway seal track as taught by Hindman.  Doing so, allows for a continuous seal resulting in the door being tightly shut (Paragraph 37).
Regarding claim 5, Johnson in view of Collins and Hindman further teaches the assembly of claim 4, and wherein said balloon (Hindman - 16; Fig. 3) is positioned in said channel (Hindman -20; Fig. 4), said balloon being coextensive with said channel (Hindman - Paragraph 31), said balloon being fluidly coupled to said second end of said conduit (Johnston - Fig. 8) for inflating said balloon with the compressed air supplied by the air compressor (Johnston - 56; Fig. 1), said balloon (Hindman - 16; Fig. 3) engaging said first surface (Hindman - Figs. 4-5) of said gate when said balloon is inflated and said gate is in said closed position.  
Regarding claim 6, see analysis of claim 1-5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (CN110239634A)
Lu et al. (CN210554125U)
Poppe et al. (US20150210374A1)
Kuhary (US7178810B1)
Stoner et al. (US3424222)
Bjervig (US4020607)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612